Citation Nr: 1456136	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals, gunshot wound (GSW) of the right shoulder.  

3.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from August 1969 to February 1972.  The Veteran was awarded the Purple Heart Medal for his combat service in the Republic of Vietnam (RVN).  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  By that rating action, the RO in part, granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective May 31, 2007, the date the RO received the Veteran's informal claim for this disability.  The RO also denied service connection for residuals of a gunshot wound to the right shoulder.  He appealed the RO's August 2007 rating action to the Board.  

By an August 2011 rating action, the RO granted a 50 percent rating to the service-connected PTSD, effective July 21, 2011--the date of a VA examination report reflecting an increase in severity of this disability.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing conducted at the above-cited RO.  A copy of the hearing transcript has been associated with the claims file.

In a March 2012 Board decision,  the Board increased the Veteran's rating for PTSD to 70 percent.  By rating decision of March 2012, the RO effectuated the Board's decision, increasing the Veteran's rating for PTSD to 70 percent, effective May 31, 2007.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2013 Single Judge Memorandum decision of the Court, the Court set aside the Board's March 2012 Board decision and remanded that matter for further proceedings consistent with the Memorandum decision, which was to obtain the Veteran's Social Security Administration (SSA) records.  A review of the record reveals that those SSA records were already obtained and associated with a temporary file in August 2012.   

The Court has held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In the instant case, the Veteran raised that issue and also submitted a formal application for a TDIU in March 2014.  Therefore, this issue is also reflected on the title page.  

In September 2013, the Veteran revoked his power of attorney with DAV and appointed Robert V. Chisholm, Attorney, as his representative in the above stated matter.  

The issues of service connection for residuals, GSW of the right shoulder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, with passive suicidal ideation, significant social isolation, homicidal ideation, irritability with outbursts of anger, poor sleep, intrusive recollections, flattened affect, and panic attacks; total occupational and social impairment due to such symptoms as gross impairment in thought processes of communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name is not shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 . 

Service connection for PTSD was granted in a rating decision of August 2007.  The Veteran appealed the disability rating.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence pertinent to his appeal.  

The Veteran underwent VA examinations for PTSD in July 2007 and July 2011.  The Board finds VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's PTSD claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.   

The Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) for a right shoulder disorder and coronary artery disease.  (See August 2011 VA treatment report).  VA's duty to assist includes the responsibility to obtain any "relevant" records from the SSA.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) . Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id. at 1323.  In a March 2012 Board decision in the present case, the Board determined that the Veteran's SSA disability benefits were assigned based upon disability of his right shoulder and coronary artery disease; therefore, a remand to obtain those records was not necessary due to the lack of relevance of the records.  In a July 2013 Single Judge Memorandum decision of the Court, the Court set aside the Board's March 2012 Board decision and remanded that matter for further proceedings consistent with the Memorandum decision, which was to obtain the Veteran's SSA records.  The Court found that statements made by the Veteran regarding his right shoulder and PTSD made those records potentially relevant.  A review of the record reveals that those SSA records were obtained and associated with a temporary file in August 2012.   

Further, the Veteran was provided an opportunity to set forth his contentions at a November 2011 Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  She sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," was also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initial Increased Rating

 Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014). 

The Board notes that the Veteran is appealing the initial disability rating assigned for his PTSD.  As such, the claim requires consideration of the entire time period involved, and staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD 

Service connection for PTSD was granted by rating decision of August 2007.  A 30 percent rating was awarded, effective May 31, 2007.  By an August 2011 rating action, the RO granted a 50 percent rating, effective July 21, 2011--the date of a VA examination report reflecting an increase in severity of this disability.  

In a March 2012 Board decision,  the Board increased the Veteran's rating for PTSD to 70 percent.  By rating decision of March 2012, the RO effectuated the Board's decision, increasing the Veteran's rating for PTSD to 70 percent, effective May 31, 2007.  The 70 percent rating has been in effect since that time.  

The Veteran maintains that his PTSD is more severe than currently rated.  He maintains that he tends to isolate himself.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130. 

In this case, the clinical evidence of record includes VA psychiatric examination reports, dated in July 2007 and July 2011, as well as multiple VA outpatient and private treatment reports, SSA records, and an October 2013 vocational employability evaluation.  The Board finds that the competent evidence of record does not support an initial award in excess of 70 percent for the service-connected PTSD.  The Veteran's PTSD has shown an ongoing severe level of disability due to hallmark symptoms, such as suicidal ideation, significant social isolation, homicidal ideation, irritability with outbursts of anger, poor sleep, intrusive recollections, flattened affect, and panic attacks.  Total occupational and social impairment, necessary to warrant a 100 percent rating for PTSD, which reflects such symptoms such as gross impairment in thought processes of communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or other symptoms approximating total occupational and social impairment, is not shown.  

A July 2007 VA fee basis examination report reflects that the Veteran demonstrated a flattened affect.  With regard to his impulses, the Veteran stated, "'I keep it bottled up and blow up while I am by myself."  He  stated that he experienced intermittent panic attacks (i.e., less than one week).  While this examination report was positive for the Veteran being gainfully employed, it also noted that he suffered from "extreme social isolation and estrangement" to the point where he avoided closeness and intimacy with other people including his own family members and wife.  (See July 2007 VA fee basis examination report). 

The Veteran's social isolation continued through 2008.  When seen at a VA outpatient clinic in October 2008, he indicated that although he worked full-time as a welder, he chose to isolate and remain in his home.  He reported that his symptoms had increased since he had undergone right shoulder surgery in May 2007.  The examiner reported the Veteran had "Minimal social interaction."  (See October 200 8 VA outpatient report).  The Veteran's social impairment escalated in November 2008.  At that time, the Veteran's wife indicated that after three (3) months of marriage, she was thinking of leaving him.  The Veteran and his wife agreed to seek marriage counseling.  A December 2008 VA treatment report reflects that the Veteran and his spouse had separated.  It was also noted that the Veteran would yell at home and that he had thrown a pair of scissors at his wife one year previously (2007).  (See October 2008 VA treatment report).  He also related that at the time of his 2006 right shoulder surgery, his symptoms escalated, with a worsening of intrusive thoughts and increased sleep issues.  

The Veteran's symptoms of social isolation continued to escalate in severity in 2009.  An April 2009 VA outpatient report reflects that the Veteran and his wife had separated.  The Veteran's wife related that the Veteran had become more depressed and that he had continued to self-isolate.  She stated that she would put away the Veteran's guns because she had noticed that they had been moved from their normal places.  She indicated that the Veteran had threatened to hang himself so she had locked their garage.  The Veteran also indicated that he was avoiding work because it pained him and he felt incompetent.  (See April 2009 VA treatment report).  

A July 2011 VA examination report reflects that the Veteran's PTSD remained severe in that he continued to socially isolate and avoid close relationships.  He noted that he had reconciled with his third wife just 30 days after he had filed for divorce.  The Veteran presented to the examination with a flattened and depressed affect.  He reported having anger problems in his relationships.  He indicated that he had passive thoughts of suicide, but without any intent or plan.  He stated that he had homicidal thoughts when he thought about a friend who was killed in Vietnam.  Overall, the examiner concluded that the Veteran's PTSD did not cause total occupational and social impairment but that it did result in deficiencies in judgment, thinking, family relations, work, and mood due, in part, to such symptoms as social avoidance and isolation, passive suicidal ideation, anxiety, depression, irritability, and panic attacks.  (See July 2011 VA examination report).  

SSA disability records were associated with a temporary claims folder.  Those records were of no relevance to the Veteran's PTSD claim.  The records included treatment records for the Veteran's right shoulder, CAD, and VA records reflective of treatment for a rash.  

In an October 2013 vocational employability evaluation, the consultant reported essentially the same history as was reflected in the claims folder.  He indicated that the Veteran began to exhibit reduced reliability and productivity due to multiple symptoms associated with his PTSD and CAD.  

Overall, the Board finds that the above-cited treatment and examination reports demonstrate an ongoing severe level of PTSD throughout the appeal period.  Given the persistence of the Veteran's severe social isolation throughout the appeal and other PTSD symptoms, such as passive suicidal ideation, significant social isolation, homicidal ideation, irritability with outbursts of anger, poor sleep, intrusive recollections, flattened affect, and panic attacks, the Board finds that the Veteran's  PTSD more closely approximated the criteria for a 70 percent rating.  
38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.7 (2014).  Symptomatology showing total occupational and social impairment such as impairment of thought processes, grossly inappropriate behavior, persistent danger of hurting himself or others, minimal hygiene, disorientation to time and place, and memory loss for names of close relatives, own occupation, or own name has not been shown.  

Given the consistency of the findings as to severity during the pendency of this appeal, there is no basis for "staging" this evaluation pursuant to Fenderson. 

The Board must stress that there is no basis for a total 100 percent initial evaluation in this case.  While the Veteran has been shown to have severe symptoms, including social impairment, his occupational impairment has been noted to be much less severe.  He was gainfully employed for a large portion of the appeal until he was placed on disability from his work due to an unrelated orthopedic disorder, as opposed to his PTSD.  Although a recent vocational employability evaluation shows reduced reliability and productivity, this was shown to occur not only via his PTSD but in conjunction with his CAD.  The criteria for a 100 percent evaluation indicate that both total social impairment and total occupational impairment must be shown, and the Veteran also has not exhibited any of the other objective symptoms listed in the criteria for a 100 percent evaluation.  He also has not demonstrated other symptoms indicative of total social and occupational impairment.  Rather, he is far more appropriately evaluated at the 70 percent rate.  

Finally, the Veteran has submitted no evidence showing that his PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  During his November 2011 Travel Board hearing, the Veteran testified that he had been in therapy and on medication for his PTSD via VA.  He stated that he had discontinued both his therapy and medication because he found neither to be useful.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) , which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Overall, the evidence does not support an initial rating in excess of 70 percent, and therefore, the claim is denied.  38 C.F.R. §§ 4.3 , 4.7.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.  


REMAND

The Veteran claims that service connection is warranted for residuals, GSW of the right shoulder based upon service incurrence.  Further, he claims that his service-connected disabilities make it unable for him to maintain substantially gainful employment.  

At the outset, it is important to note that the Veteran underwent a VA examination in June 2008.  That examination found that although the Veteran indicated that he was awarded a Purple Heart for a GSW of the right shoulder, there was no evidence indicating the basis for his Purple Heart.  The examiner also stated that the Veteran had a preexisting right shoulder disorder prior to service and it was reflected by x-ray examination.  Also, the examiner indicated that there was no evidence of a GSW of the right shoulder.  As such, he found that the Veteran did not exhibit residuals, of a GSW occurring in service.  

However, the June 2008 VA examiner did indicate 4 incisions/wounds of the right shoulder.  He later stated in the examination report that there were 5 incisions/wounds in his right shoulder.  Although the examiner stated that the Veteran had a rotator cuff repair and no healed puncture wound (GSW), the Veteran specifically indicates that he had a flesh wound of his right shoulder when ambushed in Vietnam.  A private medical record also shows acromioclavicular changes, and glenoid changes, possibly suggesting some trauma in the past.   Further, an April 2013 statement from the Veteran's Captain who signed for the award of his Purple Heart, gave history as to the Veteran being involved in an ambush in February 1971, and sustaining a GSW of the right shoulder during the attack.  

In the case of any veteran who has engaged in combat with the enemy during active service in a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury incurred during active duty."

In this regard, there are numerous questions not addressed by the most recent June 2008 VA examination.  The Veteran has a claim for direct service connection based on his combat service, and if indeed it is determined that the Veteran had a preexisting right shoulder disorder, it is also important to determine whether that right shoulder disorder was aggravated by his active service.  Therefore, the Veteran should be provided a VA examination which provides sufficient detail.  

Additionally, as to the issue of entitlement to TDIU, this issue is inextricably intertwined with the service connection issue on appeal.  See Harris v. Derwinski, 1 Vet. App 180 (1991).  As to the TDIU claim, if service connection is awarded for residuals, GSW right shoulder, that disability would be considered in the claim as to the totality of his service-connected disabilities, and as to whether they prevent him from obtaining and maintaining substantially gainful employment.  Therefore, this issue cannot be further addressed until such time as the issue of service connection for residuals, GSW of the right shoulder, is resolved.  Thereafter, this issue may be addressed on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO.  

2.  The Veteran should thereafter undergo an appropriate VA examination to determine the nature and etiology of any right shoulder disorder he may have.  All indicated studies should be performed.  The examiner should review the entire claims folder, specifically the service treatment records (STRs) indicating right shoulder findings; June 2008 VA examination; the April 2007 Tulsa Bone and Joint statement showing acromioclavicular changes, and glenoid changes which possibly suggest some trauma in the past; the statement from the Veteran's commander who indicated that he was injured in his right shoulder during an ambush in Vietnam and was awarded a Purple Heart; the Veteran's testimony indicating that his surgery could have been performed in the same area as his inservice GSW; and his statement that his GSW was a flesh wound.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder injury, if any, was caused by a GSW during combat in Vietnam (possibly non-penetrating GSW, bullet grazing) or if a preexisting right shoulder disorder was aggravated by his service.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


